H9013-3B (3/16)
 Filer’s Name, Address, Phone, email:




               UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF HAWAII
          1132 Bishop Street, Suite 250, Honolulu, Hawaii 96813

 Debtor(s):
                                                                           Case No.:

                                                                           Related Docket No.:


                                             CERTIFICATE OF SERVICE
 Document(s) served:                                                                             Date served:




 The undersigned certifies under penalty of perjury that that the following were served the above
 document(s) by first class mail unless noted otherwise and that consent was given to any service by
 fax or electronic means. [Enter information as shown in example below, including identification of the client if the
 individual served is an attorney or service agent. CM/ECF Notice of Electronic Filing may be attached to identify parties
 served. The notation “ECF” means that court records indicate service was made using the court’s electronic transmission
 facilities; “HD” means that service was by hand delivery; “7004(h)” means that service on a depository institution was
 made by certified mail addressed to an officer of the institution. Attach continuation sheets as needed.]
 Internal Revenue Service
 Centralized Insolvency Operations
 P.O. Box 7346
 Philadelphia, PA 19101-7346



                                           Portfolio Recovery Associates, LLC
                                           P.O. Box 41067
                                           Norfolk, VA 23541




                                         Citibank, N.A.                            Synchrony Bank
                                         701 E 60th St N                           c/o Weinstein & Riley, PS
                                         Sioux Falls SD 57117                      2001 Western Avenue, Suite 400
                                                                                   Seattle, WA 98121




 Dated:

 ________________________________         /s/ ____________________________________________________
                                              [Print name and sign]


              U.S. Bankruptcy Court - Hawaii #19-00742 Dkt # 24 Filed 09/06/19 Page 1 of 1
